Civil action for damages to two tracts of land (one owned by plaintiff, his brother T. W. Daniel, and the defendant as tenants in common, and the other by plaintiff and his brother as tenants in common) caused by defendant's dam ponding water back upon said lands.
Demurrer interposed for defect of parties and misjoinder of causes sustained, the two causes separated, and T. W. Daniel ordered to be made a party plaintiff in both causes of action (C. S., 516), from which the plaintiff appeals, assigning error.
Without regard to the correctness of the ruling on the demurrer, as the result reached was within the power and discretion of the trial court, and apparently no harm has come to the plaintiff, the judgment will not be disturbed.
It is not the practice of appellate courts to upset judgments, even though irregularly entered, where no harm has come to appellant, and more is likely to result from allowing the judgment to stand. Bank v. McCullers,ante, 440; Rankin v. Oates, 183 N.C. 517, 112 S.E. 32.
Affirmed.